per curiam:
En atención al Memorando de 1ro de noviem-bre de 1995 de la Directora de la Oficina de Inspección de Notarías, este Tribunal suspendió “temporalmente, y hasta que otra cosa se disponga”, al abogado Andrés Villanueva Laguer del ejercicio de la notaría en nuestra jurisdicción. En la resolución que a esos efectos emitiéramos, de fecha 1ro de diciembre de 1995, instruimos al Alguacil General del Tribunal para que se incautara, de inmediato, de la obra notarial del referido abogado y para que entregara la misma a la referida Oficina de Inspección de Notarías, para el correspondiente examen e informe a este Tribunal.
Así lo hizo la Directora de la Oficina de Inspección de Notarías, mediante Informe de fecha 30 de octubre de 1996. En el mismo, se nos señaló que en la obra notarial del abogado Villanueva Laguer existía, entre otras, una de-ficiencia, “en sello[s] notariales y sellos de Asistencia Legal”, ascendente a la suma de $2,852.50. Se nos informó, además, que el licenciado Villanueva Laguer había total-mente “desatendido los requerimientos” de la referida ofi-cina relativos a la corrección de todas las deficiencias que le habían sido señaladas.
En atención a ello, y mediante Resolución de fecha 15 de noviembre de 1996, le concedimos al abogado Villanueva Laguer “el término de veinte (20) días para mostrar causa por la cual no deba ser disciplinado como abogado”. La re-ferida resolución, por instrucciones expresas de este Tribunal, le fue notificada personalmente al referido abogado.
Al día de hoy, el abogado Villanueva Laguer no ha com-parecido en forma alguna ante este Tribunal en cumpli-miento de la Resolución de 15 de noviembre de 1996. Resolvemos.
*558HH
Resulta obvio que Andrés Villanueva Laguer no interesa continuar ejerciendo la profesión de abogado en Puerto Rico. Ha desatendido, totalmente, no sólo los requerimientos de la Oficina de la Directora de Inspección de Notarías —lo cual todo notario viene en la obligación de hacer— sino que los de este Tribunal. Véase In re Gómez Rijos, 129 D.P.R. 811 (1992). Por otro lado, constituye reiterada norma la obligación de todo notario de adherir, en tiempo, el arancel de ley. In re Colón Muñoz, 131 D.P.R. 121 (1992).
En atención a lo antes expuesto, se suspende temporal-mente, y hasta que otra cosa disponga el Tribunal, del ejer-cicio de la abogacía en Puerto Rico a Andrés Villanueva Laguer.

Se dictará sentencia de conformidad.